Citation Nr: 0409132	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-10 383	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the veteran submitted a timely substantive appeal of 
the October 2000 rating decision that denied the claim of 
entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied an increased 
evaluation for PTSD.


FINDINGS OF FACT

1.  Notice of the RO's decision denying the veteran's claim 
for an increased evaluation for PTSD was sent to the veteran 
on October 10, 2000, and a timely notice of disagreement was 
received by the RO on March 9, 2001.  The RO issued a 
statement of the case on March 21, 2002, with a cover letter 
describing the appellate process.

2.  The earliest document that can be construed as a 
substantive appeal of his claim for an increased rating for 
PTSD was received on July 16, 2002, well beyond the one year 
of notice of the decision denying his claim, and after 60 
days following the notice of the statement of the case.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal from 
the RO's denial of his claim for an increased evaluation for 
PTSD; thus, the Board has no jurisdiction over this matter, 
and the appeal must be dismissed.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
June 2001 and May 2002 letters advised the veteran of the 
types of evidence that he needed to send to VA in order to 
substantiate a claim for an increased evaluation, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or to submit directly to VA, medical evidence of 
the current severity of his service-connected PTSD.  
Furthermore, the veteran has been provided a VA examination 
in July 2000.  Moreover, the veteran and his representative 
were provided copies of the appealed October 2000 rating 
decision, as well as a March 2002 statement of the case and 
February and May 2003 supplemental statements of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf, and informed to provide all 
evidence that could help support his claim.  Thus, the Board 
finds that the veteran has been provided the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA medical 
records and reports.  In addition, the RO has sought further 
information from the veteran regarding any private treating 
physicians.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Furthermore, this matter turns 
largely on operation of law, and accordingly all appropriate 
notice and development provisions have been given.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Therefore, 
the Board finds that any error in not providing a single 
notice to the appellant in covering all content requirements, 
as well as any defect with respect to the timing of the VCAA 
notice requirements, was harmless.  See 38 C.F.R. § 20.1102 
(2003) (harmless error).

Factual Background

In September 2000 the RO received a claim from the veteran in 
which he sought an increased evaluation for PTSD.

The RO issued a rating decision in October 2000 that denied 
the veteran's claim for an increased evaluation for PTSD.  A 
copy of this rating decision was sent to the veteran on 
October 10, 2000.

On March 9, 2001, the RO received a notice of disagreement 
from the veteran stating he was in disagreement with the 
October 2000 rating decision.

On March 21, 2002, the RO issued a SOC that addressed the 
claim for an increased evaluation for PTSD.  A cover letter 
accompanying the SOC informed the veteran that he had 60 days 
from the date of mailing of the SOC, or the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision being appealed, whichever time period 
ended later, to file his appeal.

On July 16, 2002, the RO received a VA Form 9, which clearly 
indicated that the veteran was appealing the issue listed on 
the statement of the case.  

The Board sent the veteran a letter on November 20, 2003, 
which informed him that a substantive appeal with regard to 
the claim for an increased rating for PTSD had not been 
received.  The letter notified the veteran of the steps 
involved in the appeal process and how the evidence shows the 
steps were not completed in a timely manner.  The veteran and 
his representative were also notified that they had 60 days 
to submit evidence or to provide a statement that explains 
why the substantive appeal was timely.  The veteran or his 
representative did not respond within the prescribed time 
period.

Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ends later.  38 C.F.R. § 20.302(b)(2).  The date of 
mailing the letter that notifies the veteran of the rating 
decision determination will be presumed to be the same as the 
date of that letter for the purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  Notice means written notification 
sent to the claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2003).  The Board also notes that either 
the veteran or his representative may file a substantive 
appeal.  38 C.F.R. § 20.301(a).  Additionally, VA regulations 
provide that, absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time", which includes a notice of 
disagreement or substantive appeal, was mailed 5 days prior 
to the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.

In the instant case, the rating decision was sent on October 
10, 2000, and the SOC was sent on March 21, 2002.  The 
veteran's VA Form 9 was dated and received on July 16, 2002, 
well beyond the 60-day period allowed for filing a timely 
substantive appeal after issuance of the SOC as well as the 
one-year period following issuance of the rating decision.

Based on the evidence of record, the Board finds that the 
appellant has not submitted a timely substantive appeal of 
the denial of his an increased evaluation for PTSD.


ORDER

The veteran has not submitted a timely substantive appeal of 
the RO's denial of his claim of an increased evaluation for 
PTSD; the appeal is dismissed.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



